Name: 93/611/EC: Commission Decision of 23 November 1993 on the establishment of a second supplement to the Community support framework for Community structural assistance for the improvement of the conditions under which agricultural and forestry products are processed and marketed in Belgium (Only the French and Dutch texts are authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: EU finance;  agricultural activity;  marketing
 Date Published: 1993-11-27

 Avis juridique important|31993D061193/611/EC: Commission Decision of 23 November 1993 on the establishment of a second supplement to the Community support framework for Community structural assistance for the improvement of the conditions under which agricultural and forestry products are processed and marketed in Belgium (Only the French and Dutch texts are authentic) Official Journal L 293 , 27/11/1993 P. 0062 - 0063COMMISSION DECISION of 23 November 1993 on the establishment of a second supplement to the Community support framework for Community structural assistance for the improvement of the conditions under which agricultural and forestry products are processed and marketed in Belgium (Only the French and Dutch texts are authentic) (93/611/EC)THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 866/90 of 29 March 1990 on improving the processing and marketing conditions for agricultural products (1), as amended by Council Regulation (EEC) No 3577/90 (2), and in particular Article 7 (2) thereof, Having regard to Council Regulation (EEC) No 867/90 of 29 March 1990 on improving the processing and marketing conditions for forestry products (3), Whereas the Commission, by Decisions 92/79/EEC (4) and 92/559/EEC (5), approved the Community support framework for Community structural assistance in Belgium; Whereas the Belgian Government submitted to the Commission on 12 August 1992 a sectorial plan covering forestry products for the modernization of the conditions under which agricultural and forestry products are processed and marketed; Whereas the plan submitted by Belgium contains descriptions of the specific priorities selected and indications of the use to be made of assistance under the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, in implementing the plan; Whereas, in the light of the re-established and supplementary budget resources, an adjustment must be made to the overall amount granted as Community budgetary assistance; Whereas the Monitoring Committee set up to ensure that Regulations (EEC) No 866/90 and (EEC) No 867/90 are incorporated into national law in Belgium adopted a decision on 17 June 1993 on the amendment of the financing plan for the Community support framework; Whereas this supplement to the Community support framework has been established in agreement with the Member State concerned through the partnership defined in Article 4 of Council Regulation (EEC) No 2052/88 of 24 June 1988 on the tasks of the Structural Funds and their effectiveness and on coordination of their activities between themselves and with the operations of the European Investment Bank and the other existing financial instruments (6); Whereas all the measures which constitute this supplement to the Community support framework are in conformity with Commission Decision 90/342/EEC of 7 June 1990 on the selection criteria to be adopted for investments for improving the processing and marketing conditions for agricultural and forestry products (7); Whereas the Commission is prepared to examine the possibility of the other Community lending instruments contributing to the financing of this Community support framework in accordance with the specific provisions governing them; Whereas in accordance with Article 10 (2) of Council Regulation (EEC) No 4253/88 of 19 December 1988 laying down provisions for implementing Regulation (EEC) No 2052/88 as regards coordination of the activities of the different Structural Funds between themselves and with the operations of the European Investment Bank and the other existing financial instruments (8), this Decision is to be sent as a declaration of intent to the Member State; Whereas in accordance with Article 20 (1) and (2) of Regulation (EEC) No 4253/88 budgetary commitments relating to the contribution from the Structural Funds to the financing of the operations covered by the Community support framework will be made on the basis of subsequent Commission decisions approving the operations concerned; Whereas the measures provided for in this Decision are in accordance with the opinion of the Committee for Agricultural Structures and Rural Development, HAS ADOPTED THIS DECISION: Article 1 A second supplement to the Community support framework for Community structural assistance for the improvement of the conditions under which agricultural and forestry products are processed and marketed in Belgium covering the period from 1 January 1991 to 31 December 1993 is hereby established. The Commission declares that it intends to contribute to the implementation of this Community support framework in accordance with the detailed provisions thereof and in compliance with the rules and guidelines of the Structural Funds and the other existing financial instruments. Article 2 The Community support framework contains the following essential information: (a) the specific priorities for joint action in the following sectors: - forestry products, - meat, - milk and milk products, - slaughtering of poultry, - cereals, - fruit and vegetables; (b) an indicative financing plan specifying, at constant 1991 prices indexed to 1993, the total cost of the specific priorities adopted for joint action by the Community and the Member State concerned, i.e. ECU 18 351 028 for the whole period, and the overall amounts envisaged as budgetary assistance from the Community: "(ECU) "" ID="1">- forestry products> ID="2">577 442"> ID="1">- meat> ID="2">3 810 267"> ID="1">- slaughtering of poultry> ID="2">714 724"> ID="1">- milk and milk products> ID="2">9 731 347"> ID="1">- cereals> ID="2">342 635"> ID="1">- fruit and vegetables> ID="2">3 174 635 "> ID="1">Total > ID="2">18 351 028"> The resulting national financing requirement of approximately ECU 18 259 105 for the public sector and ECU 161 513 072 for the private sector may be partially covered by Community loans from the European Investment Bank and the other loan instruments. Article 3 This declaration of intent is addressed to Kingdom of Belgium.Done at Brussels, 23 November 1993. For the Commission RenÃ © STEICHEN Member of the Commission (1) OJ No L 91, 6. 4. 1990, p. 1. (2) OJ No L 353, 17. 12. 1990, p. 23. (3) OJ No L 91, 6. 4. 1990, p. 7. (4) OJ No L 31, 7. 2. 1992, p. 40. (5) OJ No L 358, 8. 12. 1992, p. 25. (6) OJ No L 185, 15. 7. 1988, p. 9. (7) OJ No L 163, 29. 6. 1990, p. 71. (8) OJ No L 374, 31. 12. 1988, p. 1.